Title: To John Adams from Samuel Meredith, 16 December 1795
From: Meredith, Samuel
To: Adams, John



Sir,
Treasury of the United States Decr. 16. 1795

My Specie accounts ending the 31st. Decemr. 1794 31st. March and 30th. June 1795 and the War Department accounts ending 31st. March 30th. June and 30th. September 1795, having passed the Office permit me thro you to lay them before the Senate.
My Specie account for the last quarter ending the 30th September, will in a few days pass the Treasury as Soon as it is Compleated I Shall likewise take the earliest Opportunity of Submitting it to your inspection.
I have the honor to be / With perfect esteem / Sir / Your very hume servt

Saml. Meredith Treasof the United States